Since our decision of this case, the Supreme Court of the United States has filed its opinion in Modern Woodmen of America v. Mixer, 267 U.S. 544, 45 Sup. Ct. 389, 69 L. ed. 506. The question involved is such that the rule of that court is controlling. It requires a reversal of this case and in consequence, the original opinion, so far as inconsistent with that result, is withdrawn.
The by-law sustained in the Mixer case was in purpose and effect identical in nature with that involved here and was adopted after the making of the insurance contract upon which recovery was sought. The by-law had been sustained in Illinois and it was held that the same effect must be given to it by the courts of Nebraska. In consequence, the decision of the supreme court of that state (111 Neb. 334, 197 N.W. 129, put in part upon Boynton v. Modern Woodmen, 148 Minn. 150, 181 N.W. 327), was reversed. The basis of the opinion is indicated by this quotation:
"The act of becoming a member, (of a fraternal beneficiary association), is something more than a contract, — it is entering into a complex and abiding relation, — and as marriage looks to domicil, membership looks to and must be governed by the law of the state granting the incorporation. We need not consider what other states may refuse to do, but we deem it established that they cannot attach to membership rights against the company that are refused by the law of the domicil. It does not matter that the member joined in another state."
True, the particular by-law now involved has not been confirmed by a favorable decision concerning it. It has not been the subject of a test case such as that discussed in Royal Arcanum v. Green, 237 U.S. 531, 35 Sup. Ct. 724, 59 L. ed. 1089, L.R.A. 1916A, 771. But, for that reason alone, not to follow the rule of the supreme court would be a sacrifice of principle to technicality, and the principle of the Illinois decisions (cited in the original opinion), aided by that of Royal Arcanum v. Green and Modern Woodmen of America v. Mixer leaves us no option but to make it controlling here. *Page 132 
That is so because defendant is governed by an Illinois charter, which with the "laws of the state under which it was granted" is "the test and measure to be applied." As was said further by Mr. Chief Justice White in the Green case, the thing to which full faith and credit must be given is the "charter of the corporation," granted by its home state. Reference must be had "to the laws of that state to determine the powers of the corporation and the rights and duties of its members." In that connection, it will not do to ignore the "significance" of the charter and the applicable local law as declared by the supreme judicial tribunal of the domiciliary state.
Here it is clear, without any decision of the Illinois court on this particular by-law, that it would be upheld there. So we must abide by that view, and cheerfully do so.
Judgment reversed.